Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed August 6th 2019, which are pending in this application.	
Specification -Abstract
The abstract of the disclosure is objected to because the language “the invention” is improper.
The abstract of the disclosure is objected to because legal phraseology such as “comprising” and “comprise of” is improper.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 Correction is required.  See MPEP § 608.01(b).
Specification - Disclosure 
The disclosure is objected to because of the following informalities: Paragraph [0034] Page 13 Line 1 describes an elongated fly referencing 106. However, the drawings of the specification figure 1B 
Paragraph [0012] is objected to as the phrase “the posterior ventilation window at least one removable cushioning insert for creating a channel within the posterior ventilation window” is unclear. For the purposes of examination the phrase has been interpreted as “the posterior ventilation window including at least one removable cushioning insert for creating a channel within the posterior ventilation window”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is indefinite as it recites, "a first pocket on a posterior left area of the posterior ventilation window adapted to cover a portion of a left thigh of a wearer" and “a second pocket on a posterior right area of the posterior ventilation window adapted to cover a portion of a right thigh of a wearer”.  It appears the claim is drawn to the pockets being referred to at (114 and 115) In figures 3, and 5 of the disclosure as the claim recites “a first pocket on a posterior left area of the posterior” and “a second pocket on a posterior right area of the posterior”. However, as seen in Fig. 4 and described in the specification in paragraphs [0046], these pockets are positioned on a posterior left adapted to cover the bottom left buttocks and a portion of the upper left hamstring of a wearer and bottom right buttocks and a portion of the upper right hamstring of a wearer. Therefore, it is unclear how these pockets are located on the bottom left and bottom right thigh of a wearer, as the bottom right thigh of a upper left hamstring of a wearer” and “a second pocket on a posterior right area of the posterior ventilation window adapted to cover a portion of a upper right hamstring of a wearer”.  
Claim 11 is indefinite as it recites, "a first pocket on a posterior left area of the posterior ventilation window adapted to cover a portion of a bottom left thigh of a wearer" and “a second pocket on a posterior right area of the posterior ventilation window adapted to cover a portion of a bottom right thigh of a wearer”.  It appears the claim is drawn to the pockets being referred to at (114 and 115) In figures 3, and 5 of the disclosure as the claim recites “a first pocket on a posterior left area of the posterior” and “a second pocket on a posterior right area of the posterior”. However, as seen in Fig. 4 and described in the specification in paragraphs [0046], these pockets are positioned on a posterior left adapted to cover the bottom left buttocks and a portion of the upper left hamstring of a wearer and bottom right buttocks and a portion of the upper right hamstring of a wearer. Therefore, it is unclear how these pockets are located on the bottom left and bottom right thigh of a wearer as the bottom right thigh of a wearer is commonly known as the portion of the thigh above the back of a knee.  For purposes of examination, Examiner has interpreted the claim to be drawn to the pockets (114 and 115) of the disclosure and drawn to “a first pocket on a posterior left area of the posterior ventilation window adapted to cover a portion of a upper left hamstring of a wearer” and “a second pocket on a posterior right area of the posterior ventilation window adapted to cover a portion of a upper right hamstring of a wearer”.  
Claim 20 is indefinite as it recites, “the posterior ventilation window at least one removable cushioning insert” It appears the claim is drawn to the posterior ventilation window 109 including at window comprising at least one removable cushioning insert”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Boyle” (20150313302).
	Regarding Claim 1 Hardy teaches a pair of pants (14), comprising: a waistband (16 described on page 3 line 13, see annotated figure 2 of Hardy below) connecting a posterior region (Seat area 12 figures 2 described on page 3 line 13) of the pants to an anterior region of the pants (Crotch area described on page 3 line 13); a pair of legs (28 described on page 3 line 11) extending from a bottom section of the anterior region and a bottom section of the posterior region (Page 3 lines 12-13); including at least one posterior insert pocket (10 Figure 2) adapted to receive at least one cushioning insert (described on page 3 lines 5-6 shown in figure 2).

	Boyle teaches a posterior ventilation window (At least a portion of the rear pockets 62 can be formed of mesh allowing the pockets to double as vents described in paragraph [0028]) configured to increase an airflow through an interior of the pair of pants (Examiner notes Boyle is capable of performing this function and therefore reads on the Claim) and situated on the posterior region (shown in figure 2,  see annotated figure below) of the pants between the waistband (See annotated figure 2 below) and the pair of legs (14/16 described in paragraph 0019). 

    PNG
    media_image1.png
    369
    553
    media_image1.png
    Greyscale

	Boyle is analogous to Applicants’ invention in the field of clothing bottoms with adaptations having climate control features.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface fabric of the pockets of Hardy with the mesh material of Boyle, with the reasonable expectation that the resulting posterior window would increase ventilation around the posterior with the inner mesh exhibiting antimicrobial properties capable of reducing the accumulation of bacteria or organisms which may cause unpleasant odors (Page 11 line 10-14 of Hardy).

	Regarding Claim 2, Hardy as modified by Boyle teaches the pair of pants of claim 1, wherein at least one posterior insert pocket of the posterior ventilation window, comprises: a first pocket on a posterior left area of the posterior ventilation window adapted to cover a portion of a left thigh (interpreted as the upper left hamstring) of a wearer (See annotated figure 2 of Hardy below); and a second pocket on a posterior right area of the posterior ventilation window adapted to cover a portion of a right thigh (interpreted as the upper right hamstring) of a wearer (See annotated figure 2 of Hardy below).

    PNG
    media_image2.png
    385
    457
    media_image2.png
    Greyscale

	Regarding Claim 3, Hardy as modified by Boyle teaches the pair of pants of claim 2, wherein the first pocket and the second pocket of the posterior ventilation window are spaced apart (See annotated figure above) that so as to create a channel (interpreted as the space between the left and right pocket) that increases the airflow through the posterior ventilation window of the pants (Examiner notes that Hardy as modified having pockets of mesh on the interior and exterior surfaces, receiving inserts, define 
	Regarding Claim 4 Hardy as modified by Boyle teaches the pair of pants of Claim 2 wherein the at least one cushioning insert (10 of Hardy) comprises: a left cushioning insert (10 Figure 2) removably inserted in the first pocket (Figure 2 of Hardy, see annotated figure above); and a right cushioning insert removably inserted in the right pocket (Described on page 3 lines 5-6 of Hardy).
	Regarding Claim 5, Hardy as modified by Boyle teaches the pair of pants of Claim 1, wherein the cushioning insert (Protective padding 10 of Hardy) includes a foam material (Page 9 line 5 describes the protective padding 10 is formed of a cushioned layer 20 described on page 8 line 21 as being of a foam material).
	Regarding Claim 7, Hardy as modified by Boyle teaches the pair of pants of claim 1.
	The combined referenced do not expressly teach at least one inseam pocket on at least one of the pair of legs.
	Boyle teaches at least one seam pocket (64 shown in figure 10) on at least one of the pair of legs (14).
	Boyle is analogous to Applicants’ invention in the field of clothing bottoms with adaptations having climate control features.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pants of Hardy as modified with the seam pocket of the outer upper thigh or hamstring as taught by Boyle on the inner seam of thigh or hamstring area, giving the wearer access to more storage space when seated as well as the ability to use the inseam pocket for accessories like catheters bags if needed.  In support of this argument is has be held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B). 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Boyle” (20150313302), and further in view of “Quistian” (US 20140026293).	
	Regarding Claim 6 Hardy as modified by Boyle teaches the pair of pants of claim 1.
	Hardy as modified by Boyle does not teach the waistband curves so that a height of the posterior region is substantially greater than a height of the anterior region.
	Quistian teaches the waistband (14 of Quistian) curves so that a height of the posterior region is substantially greater than a height of the anterior region (as disclosed in paragraph [0016] of Quistian).
	Quistian is analogous to applicants’ invention in the field of clothing adaptations for persons using a wheelchair. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear waistline of the modified pants of Hardy/Boyle by adding an extended panel (41 of Quistian) as such a modification would make the modified pants fit a person in a wheel chair better, as Quistian teaches a higher waistband optimizes the fit for a wearer in a wheelchair (Abstract of Quistian).	
	Regarding Claim 8 Hardy as modified by Boyle and further modified Quistian teaches the pants further comprising at least one strap situated along the posterior portion of the waistband (See annotated figure 2 of Quistian below), the strap adapted to facilitate putting on the pair of pants (Examiner notes that the prior art is capable of performing this function and therefore reads on the claim).

    PNG
    media_image3.png
    248
    271
    media_image3.png
    Greyscale

 	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Boyle” (20150313302) further in view of “Hochman” (US 20160015093).	
	Regarding Claim 9 Hardy as modified by Boyle teaches the pair of pants of claim 1.
	 The combined references do not expressly teach the pair of pants further comprising an elongated fly on the anterior region of the pants.
	Hochman teaches the pair of pants (10 figure 2 of Hochman) further comprising an elongated fly (front fly opening 12 figure 2 of Hochman) on the anterior region of the pants (disclosed in paragraph [0032]).
	Hochman in analogous to applicants’ invention in the field of clothing with adaptability features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Invention to modify the crotch seam of Hardy using the elongated zipper as taught by Hochman with the reasonable expectation that it would allow the wearer and assistants greater access accessories like catheters, as well as give the wearer the ability to use the bathroom without completely removing the pants. In support of this argument it is noted that it has been held that changes in size, where the dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (VI)(A).

Claims 11- 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Quistian” (US 20140026293) further in view of “Boyle” (20150313302).

	Regarding Claim 11 Hardy teaches a pair of pants (14), comprising: a waistband (16 described on page 3 line 13, see annotated figure 2 of Hardy below) connecting a posterior region (Seat area 12, figures 2, described on page 3 line 13)  of the pants to an anterior region of the pants (Crotch area described on page 3 line 13), a pair of legs (28) extending from a bottom section of the anterior region (opposite the seat area 12 shown in figure 3) and the posterior region (Seat area 12); a first pocket on a posterior left area adapted to cover a portion of a bottom left thigh (interpreted as the upper hamstring) of a wearer (See annotated figure 2 of Hardy below); a first cushioning insert (10) removably inserted in the first pocket (see annotated figure 2 of Hardy below); a second pocket on a posterior right area adapted to cover a portion of a bottom right thigh (interpreted as the upper hamstring) of a wearer (See annotated figure 2 below); and a second cushioning insert removably inserted in the second pocket (Page 9 line 7, Claim 15 page 16 lines 23-24 of Hardy), wherein the first pocket and the second pocket are spaced apart (See annotated figure 2 of Hardy below) so as to define the channel (Examiner notes that Harvy having pockets, receiving inserts, defining a space in between define a channel when a wearer is seated).

    PNG
    media_image2.png
    385
    457
    media_image2.png
    Greyscale

	Hardy does not expressly teach the waistband curves so that a height of the posterior region is substantially greater than a height of the anterior region;  a posterior ventilation window situated on the posterior region of the pants between the waistband and the pair of legs, the posterior ventilation window configured to increase an airflow via a channel of the posterior ventilation window, the posterior ventilation window including: a first pocket on a posterior left area of the posterior ventilation window; a second pocket on a posterior right area of the posterior ventilation window; the channel configured to increases the airflow through the posterior ventilation window.
	Quistian teaches the waistband (14 of Quistian) curves so that a height of the posterior region is substantially greater than a height of the anterior region (as disclosed in paragraph [0016] of Quistian).
	Quistian is analogous to applicants’ invention in the field of clothing adaptations for persons using a wheelchair. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear waistline of Hardy by adding an extended panel 
	Hardy as modified by Quistian does not teach a posterior ventilation window situated on the posterior region of the pants between the waistband and the pair of legs, the posterior ventilation window configured to increase an airflow via a channel of the posterior ventilation window, the posterior ventilation window including: a first pocket on a posterior left area of the posterior ventilation window; a second pocket on a posterior right area of the posterior ventilation window; the channel configured to increases the airflow through the posterior ventilation window.
 	Boyle teaches a posterior ventilation window situated on the posterior region of the pants between the waistband and the pair of legs (At least a portion of the rear pockets 62 can be formed of mesh allowing the pockets to double as vents described in paragraph [0028]).
	Boyle is analogous to Applicants’ invention in the field of bottoms with adaptations having climate control features.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface fabric of the pockets of Hardy with the mesh material of Boyle, with the reasonable expectation that the resulting posterior window would increase ventilation around the posterior with the inner mesh exhibiting antimicrobial properties capable of reducing the accumulation of bacteria or organisms which may cause unpleasant odors (Page 11 line 10-14 of Hardy).
	Hardy as modified by Boyle teaches the posterior ventilation window configured to increase an airflow via a channel of the posterior ventilation window (examiner notes that the modified invention having cushioning inserts of the left and right pockets of the ventilation window is capable of performing this function, and therefore reads on the claimed invention), the posterior ventilation window including: 
	Regarding Claim 12 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 11.
	Hardy as modified by Boyle does not teach at least one inseam pocket on a thigh area of either one of the pair of legs.
	Boyle teaches at least one seam pocket (64 shown in figure 10) on at least one of the pair of legs (14).
	Boyle is analogous to Applicants’ invention in the field of clothing bottoms with adaptations having climate control features.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pants of Hardy as modified with the seam pocket of the outer upper thigh or hamstring as taught by Boyle on the inner seam of thigh or hamstring area, giving the wearer access to more storage space when seated as well as the ability to use the inseam pocket for accessories like catheters bags if necessary.  In support of this argument is has be held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B). 
	Regarding Claim 13 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 11, 
	Hardy as modified by Quistian in view of Boyle does not teach at least one inseam pocket with a zipper. 
	Quistian further teaches at least one inseam pocket (42) with a zipper (paragraph [0019])

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a zipper pocket into the inseam of the pants of Hardy as modified by Quistian in view of Boyle, in order to have easily accessible pockets for a uses, as Quistian discusses inseam pockets allow a person using a wheelchair to easily access items like a wallet or cellphone in Paragraph [0019].

Regarding Claim 17 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 11, further comprising: a left leg ventilation window adapted to ventilate an area behind a left knee of the wearer (46 of Boyle); and a right leg ventilation window adapted to ventilate an area behind a right knee of the wearer (44 of Boyle). 
Boyle is analogous to Applicants’ invention in the field of bottoms with adaptations having climate control features. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Pants of Hardy by using the detached lower seam on the outer layer of material incorporating the flap as thought by Boyle in paragraph [0027] exposing the mesh interior of the pants with the reasonable expectation of increased ventilation at the back of the knee. The mesh exhibiting antimicrobial properties capable of reducing the accumulation of bacteria or organisms, which may cause unpleasant odors (Page 11 line 10-14 of Hardy).

Regarding Claim 18 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 17, wherein the posterior ventilation window (the inner mesh surface of Hardy as modified by the outer surface 62 of Boyle), the left leg ventilation window (Hardy as modified by 48  of Boyle), and the 
Regarding Claim 19 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 11 further comprising: a first strap situated along a left posterior portion of the waistband (See annotated figure 2 of Boyle below); and a second strap situated along a right posterior portion of the waistband (see annotated figure 2 of Boyle below), wherein the first strap and the second strap are adapted to facilitate putting on the pair of pants (Examiner notes the prior art is capable of performing this function and therefore reads on the claimed invention).

    PNG
    media_image4.png
    449
    673
    media_image4.png
    Greyscale

	
	Regarding Claim 20 Hardy teaches a pair of pants, comprising: a waistband (16 described on page 3 line 13, see annotated figure 2 of Hardy below) connecting a posterior region (Seat area 12 figures 2 described on page 3 line 13) of the pants to an anterior region of the pants (Crotch area described on page 3 line 13), a pair of legs (28 described on page 3 line 11) extending from a bottom section of the anterior region and the posterior region (Page 3 lines 12-13), at least one removable  (the outer fabric layer being mountable with hook an loop fasteners enclosing the cushioned layer as discussed on page 9 lines 2-24 of Hardy). 
 	Hardy does not teach the waistband curves so that a height of the posterior region is substantially greater than a height of the anterior region; the pair of legs each including a leg ventilation window adapted to ventilate an area behind a knee of a wearer; and a posterior ventilation window situated on the posterior region of the pants between the waistband and the pair of legs, wherein the channel is configured to increases an airflow through the posterior ventilation window.
	Quistian teaches the waistband (14 of Quistian) curves so that a height of the posterior region is substantially greater than a height of the anterior region (as disclosed in paragraph [0016] of Quistian).
	Quistian is analogous to applicants’ invention in the field of clothing adaptations for persons using a wheelchair. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear waistline of Hardy by adding an extended panel (41 of Quistian), as such a modification would make the modified pants fit a person in a wheel chair better, as Quistian teaches a higher waistband optimizes the fit for a wearer in a wheelchair (Abstract of Quistian).	
	Hardy as modified by Quistian does not teach the pair of legs each including a leg ventilation window adapted to ventilate an area behind a knee of a wearer; and a posterior ventilation window situated on the posterior region of the pants between the waistband and the pair of legs, the cushioning insert for creating a channel within the posterior ventilation window, wherein the channel is configured to increases an airflow through the posterior ventilation window.
Boyle teaches the pair of legs each including a leg ventilation window adapted to ventilate an area behind a knee of a wearer (44/46 of Boyle).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Pants of Hardy by using the detached lower seam on the outer layer of material incorporating the flap as thought by Boyle in paragraph [0027] exposing the mesh interior of the pants with the reasonable expectation of increased ventilation at the back of the knee. The mesh exhibiting antimicrobial properties capable of reducing the accumulation of bacteria or organisms, which may cause unpleasant odors (Page 11 line 10-14 of Hardy).


    PNG
    media_image1.png
    369
    553
    media_image1.png
    Greyscale

	
Boyle further teaches a posterior ventilation window (At least a portion of the rear pockets 62 can be formed of mesh allowing the pockets to double as vents described in paragraph [0028]) situated on the posterior region of the pants between the waistband (see annotated figure 2 of Boyle below) and the pair of legs (14/16 described in paragraph 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mountable outer surface fabric securing the cushioning insert of Hardy with the mesh material of Boyle, with the reasonable expectation that the 
	Hardy as modified by Quistian in view of Boyle teaches the cushioning insert for creating a channel within the posterior ventilation window (Examiners notes that the Modified pants of Hardy, having a foam cushioning insert held by an inner surface of mesh and outer mesh fabric is effectively a channel), wherein the channel is configured to increases an airflow through the posterior ventilation window (Examiner notes that the ventilation window capable of channeling air through the posterior window and therefore reads on the claimed invention).

	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Quistian” (US 20140026293) further in view of “Boyle” (20150313302) and further in view of “Ringed Puller” (9/14/2014).

	Regarding Claim 14 Hardy as modified by Boyle in view of Quistian teaches the pair of pants of claim 13, 
	Hardy as modified by Boyle in view of Quistian does not teach wherein the zipper includes a ringed puller.
	Ringed Puller teaches a zipper puller (See annotated figure below)
  	Ringed Puller is analogous to applicant’s invention in the field of mechanisms for enabling persons with mobility considerations.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the large ring shaped puller as tough by Ringed Puller for the zipper pull of Hardy as modified by Boyle in view of Quistian, with the reasonable expectation that the large ringed puller would make it easier to grasp, open and close the inseam zipper pocket of Hardy as modified when seated in a wheel chair. 
 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Quistian” (US 20140026293) further in view of “Boyle” (20150313302) and further in view of “Hochman” (US 20160015093).

	Regarding Claim 15 Hardy as modified by Quistian in view of Boyle teaches the pair of pants of claim 11,
	Hardy as modified by Quistian in view of Boyle does not expressly teach the pair of pants further comprising an elongated fly on the anterior region of the pants.
	Hochman teaches the pair of pants (10 figure 2 of Hochman) further comprising an elongated fly (front fly opening 12 figure 2 of Hochman) on the anterior region of the pants (Described in paragraph [0032]).
	Hochman in analogous to applicants’ invention in the field of clothing with adaptability features.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Invention to modify the crotch seam of Hardy using the elongated zipper as taught by Hochman with the reasonable expectation that it would allow the wearer and assistants greater access accessories like catheters, as well as give the wearer the ability to use the bathroom without completely removing the pants. In support of this argument it is noted that it has been held that changes in size, where the dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (VI)(A).

 	 
	
    PNG
    media_image5.png
    1082
    1580
    media_image5.png
    Greyscale

	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over “Hardy” (CA 2823140), in view of “Quistian” (US 20140026293) further in view of “Boyle” (20150313302) and further in view of “Hochman” (US 20160015093) and further in view of “Ringed Puller” (9/14/2014).

	Regarding Claim 16 Hardy as modified by Quistian in view of Boyle further in view of Hochman teaches the pair of pants of claim 15.
	The combined references do not teach the elongated fly includes a ringed puller. 
	Ringed Puller teaches a ringed puller (See annotated figure above).
  	Ringed Puller is analogous to applicants’ invention in the field of mechanisms for enabling persons with mobility considerations.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the zipper pull of Hardy as modified with the zipper pull 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure: “Evan” (US 2172866) discloses a pad located in the posterior region; “Strange” (US 20180289085) discloses functional wear with a posterior flap and waistband substantially higher than the anterior region; “Dahan” (US 20080115252) discloses a vent located between the waistband and legs of the pant as well as mesh vents behind the knee of the wearer; “Getzen” (US 20130254969) discloses inseam vents; “Blackmon-Humphrey” (US 20170290380) discloses a centrally located breathable posterior vent; “Arensdorf” (US 20060179545) discloses a centrally located breathable posterior pad; “Emich” (US 20150074871) discloses posterior pockets with mesh; “Farahany” (US 5918310 A) discloses removable posterior foam pads; “Bontems” (US 6473908) discloses a posterior window; “Bittler” (US 7540037) discloses thigh compartments with mesh backing; “Huang” (CN 110477476) discloses high waist pants and upper thigh pockets; and “Wang” (CN 110477489) discloses high waist pants having a handle below the waistline. These references disclose features of the inventive concept of applicants invention; however, the most pertinent prior art has been applied in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith Stephan-Giermek whose telephone number is (571)272-6717.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/KEITH D STEPHAN-GIERMEK/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732